*263ON APPLICATION EOR REHEARING.
Per Curiam.
This application for a rehearing is based upon three grounds: First, that the Union Pacific check represented money belonging to the United States; that it was intrusted to Meldrum and Tedmon as United States officers, and that therefore Meldrum was without authority to deposit the fund to his own credit; second, that the words, “ Drawees are advised that M. H. Smith has assigned,” were placed upon the draft by Kountze Bros., when it was presented for payment, in consequence of a telegram from the assignee, previously received, notifying them of the assignment; and, third, that as the original check was payable to Tedmon and Meldrum as register and receiver, and as both register and receiver were alike responsible to the government for the money, they were equally interested in the suit, and it was therefore error to hold that Tedmon was not a proper party.
I. The plaintiffs are hardly in a position to say that the fund they seek to recover belonged to the United States. Whatever may have been the fact in that regard, Meldrum deposited the fund as his own money. By his own direction it was placed to his individual credit, and went to swell the apparent assets of the bank. He mingled it with his other funds in such manner that its identity was lost, and drew against the consolidated account from time to time for his own purposes. If the fund'was ever impressed with a trust, its trust character was destrojmd by the act of Meldrum in so mingling it with his own money that as a distinct fund it could no longer be traced. Tedmon, by his silence at least, acquiesced in what Meldrum did. He is a party to this proceeding, and, with full knowledge óf all the facts, makes no claim that Meldrum acted for him without his authority. Besides, the United States is not a party to this proceeding. It is not complaining, and its rights cannot be adjudicated in this action. Meldrum treated the money as his own; Tedmon does not gainsay his acts ; and as against the cred*264itors of the bank the claim of the plaintiffs that the money was not theirs cannot be considered.
II. It may be true that the objectionable words which appear on the face of the draft were placed there after its execution as counsel state. We are referred to no evidence upon the subject, and we are unable to find any. The following is from the record :
“ Thereupon plaintiffs offered in evidence draft in question, marked ‘ Exhibit A,’ which is in the words and figures following, to wit:
“ ‘ $1,943. Bank oe Sterling. No. 7821.
“ ‘ M. H. Smith.
“ ‘ (Drawees are advised that M. H. Smith has assigned.)
‘“Sterling, Colo., Jul. 18,1893.
“ ‘ Pay to the order of N. H. Meldrum, $1,943.71 (nineteen hundred forty-three and dollars.
“ ‘ M. H. Smith,
“ ‘ (King) Cashier.
“ ‘To Kountze Bros., New York.’ ”
The foregoing is an exact representation of the draft, as it appears in the printed abstract. In the transcript the words of advice are upon a printed slip, pasted to the draft. But it would seem from the quotation that the paper, with all it contained, was given in evidence as the draft which Meldrum received from Smith. Still it may be that counsel’s statement is correct; but conceding that it is, our decision would be the same. The draft was not an assignment of money in the hands of Kountze Bros., unless they accepted it. This they never did.
III. Whatever obligation Meldrum may have been under to account to Tedmon for the money, or any part of it, as between Meldrum and the bank, in virtue of the deposit and credit to Meldrum’s individual account, the money belonged to Meldrum. Tedmon was not known to the bank in the transaction. The draft upon which this suit was brought *265was the balance due Meldrum, not upon the Union Pacific check, but upon his entire account, in a considerable portion of which Tedmon had and claimed no interest. Even if Tedmon had an interest in the original check of the Railroad Company, he suffered Meldrum to use it as his own, and this draft, which embraced all of Meldrum’s money then in bank, does not represent it. Mr. Tedmon’s remedy, if he has any, is against Meldrum.
The petition for rehearing will be denied.

jRehearing denied.